19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 1 of
                                        37



                           UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

  IN RE:                            §
                                    §                       CASE NO. 19-50900-CAG-7
  LEGENDARY FIELD                   §
  EXHIBITIONS, LLC, ET AL,          §
                                    §                       CHAPTER 7
        DEBTORS.                    §
                                    §
                                    §
                                    §
  COLTON SCHMIDT, INDIVIDUALLY      §
  AND ON BEHALF OF OTHERS           §
  SIMILARLY SITUATED; AND REGGIE §
  NORTHRUP, INDIVIDUALLY AND ON     §
  BEHALF OF OTHERS SIMILARLY        §
  SITUATED,                         §
                                    §
        PLAINTIFFS,                 §                         ADV. PRO. NO. 19-05053
  v.                                §
                                    §
  AAF PLAYERS, LLC, THOMAS DUNDON, §
  CHARLES “CHARLIE” EBERSOL,        §
  LEGENDARY FIELD EXHIBITIONS,      §
  LLC, AAF PROPERTIES, LLC, EBERSOL §
  SPORTS MEDIA GROUP, INC. AND      §
  DOES 1 THROUGH 200, INCLUSIVE     §
                                    §
        DEFENDANTS.                 §

            PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
                MOTION TO DISMISS SECOND AMENDED COMPLAINT
         Plaintiffs Colton Schmidt and Reggie Northup, individually and on behalf of others

  similarly situated (collectively, Schmidt, Northrup, and others similarly situated are “Plaintiffs”),

  file this Opposition to Defendant Thomas Dundon’s (“Dundon”) Motion to Dismiss (“Motion”)

  (Dkt. Nos. 94-95) Plaintiffs’ Second Amended Complaint (“SAC”) (Dkt. No. 87), and Plaintiffs

  respectfully request this Court deny the Motion with prejudice, or, in the alternative, grant

  Plaintiffs’ Motion for Leave to File a Fourth Amended Complaint. In support of the Opposition,

  Plaintiffs show as follows.

            PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
                MOTION TO DISMISS SECOND AMENDED COMPLAINT
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 2 of
                                        37




                                                        TABLE OF CONTENTS
  I.        INTRODUCTION .................................................................................................................. 1
  II.             PROCEDURAL BACKGROUND .................................................................................... 1
  III.            STANDARD OF REVIEW ................................................................................................ 2
  IV.             FACTUAL ALLEGATIONS PLED IN THE COMPLAINT ........................................ 4
       a. The Complaint Alleges that Dundon Made Specific, False Statements, Material Omissions
       and False Promises regarding his involvement in the AAF. ....................................................... 4
       b.     Defendant Dundon’s False and Misleading Statements Caused Significant Harm to
       Plaintiffs....................................................................................................................................... 6
  V.              ARGUMENT ....................................................................................................................... 7
       a. Defendant Dundon Is Improperly Asking the Court to Determine the Ultimate Merits of
       the Case Rather than to Determine Whether a Cause of Action Has Been Stated. ..................... 7
       b.   Plaintiff Have Properly Pled Sufficient Facts to State A Claim for Promissory Estoppel
       Against Dundon. .......................................................................................................................... 8
            i.      The SAC alleges Dundon made a clear and unambiguous promise. ............................... 10
            ii.    The SAC alleges Plaintiffs and other Class members relied on Dundon’s promises to
            their detriment. ....................................................................................................................... 11
            iii. Per Federal Rule of Civil Procedure 8(e)(2), Plaintiffs have properly pled promissory
            estoppel and breach of contract as alternative legal theories. ................................................ 14
       c. Plaintiffs Have Properly Pled Sufficient Facts to State a Claim for Fraud against Dundon.
          15
            i.      The SAC Pleads Sufficient Facts Regarding Who, What, When and How .................... 17
            ii.        The SAC pleads Dundon knew the statements to be false when he made them. ......... 20
            iii.       The SAC Pleads Pled Dundon Directed Statements to Plaintiffs ................................ 21
            iv.        The SAC Pleads Sufficient Facts to Infer Dundon’s “Intent” to Commit Fraud ......... 21
            v.         Plaintiffs Relied on Dundon’s Statements to their Detriment. ..................................... 23
            vi. If any claims for fraud or promissory fraud is held viable against Ebersol, the SAC
            pleads enough facts to state that Dundon was Ebersol’s co-conspirator and aided and abetted
            Ebersol’s fraud. ...................................................................................................................... 25
       d.           The SAC Pleads Sufficient Facts to State a Claim for Promissory Fraud against Dundon.
                    27
  VI.             LEAVE TO AMEND TO FILE THE THIRD AMENDED COMPLAINT................ 30
  VII.              CONCLUSION .............................................................................................................. 30




                      PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
                       MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page i
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 3 of
                                        37



                                           TABLE OF AUTHORITIES
  Cases

  ABC Arbitrage Plaintiffs Group v. Tchuruk, 291 F.3d 336 (5th Cir. 2002) .................................... 3

  Aceves v. U.S. Bank, N.A.,192 Cal. App. 4th 218 (2011) .............................................................. 11

  Alliance Mortgage Co. v. Rothwell, 10 Cal.4th 1226 (1995) .................................................. 12, 23

  AREA II Cases, 216 Cal. App. 4th 1004 (2013) ............................................................................ 25

  Arista Records, LLC v. Doe 3, 604 F. App’x 110 (2nd Cir. 2010) .................................................. 3

  Ashcroft v. Iqbal, 556 U.S. 662 (2009) ........................................................................................... 3

  Beckwith v. Dahl, 205 Cal. App. 4th 1039 (2012) ......................................................................... 22

  Behnke v. State Farm General Ins. Co., 196 Cal. App. 4th 1443 (2011) ...................................... 27

  Bell Atl. Corp. v. Twombly 550 U.S. 544 (2007) ............................................................................ 3

  Blankenheim v. E.F. Hutton & Co., Inc., 217 Cal.App.3d 1463 (1990) ....................................... 23

  Broberg v. Guardian Life Ins. Co. of America, 171 Cal.App.4th 912 (2009) ......................... 12, 23

  Carpy v. Dowdell, 115 Cal. 677 (1897) ........................................................................................ 10

  Dorsey v. Portfolio v. Portfolio Equities, Inc., 540 F.3d 333 (5th Cir. 2008) ............................... 22

  Douglas E. Barnhart, Inc. v. CMC Fabricators, Inc., 211 Cal. App. 4th 230 (2012) ................... 15

  Douglas Equipment, Inc. v. Mack Trucks, Inc., 471 F.2d 222 (7th Cir.1972) ............................... 14

  Fleet v. Bank of America N.A., 229 Cal App. 4th 1403 (2014) ....................................................... 8
  Frances T. v. Village Green Owners Assn., 42 Cal.3d 490 (1986) ............................................... 29

  Garcia v. World Savings, FSB, 183. Cal. App. 4th 1031 (2010) ................................................... 10

  Giannone v. United States Steel Corp., 238 F.2d 544 (3rd Cir.1956) ........................................... 14

  Granadino v. Wells Fargo Bank, N.A., 236 Cal. App.4th 411 (2015) ........................................... 10

  Hasso v. Hapke, 227 Cal. App. 4th 107 (2014) ............................................................................. 15

  Henry v. Weinman, 157 Cal. App. 2d 360 (1958)......................................................................... 11

  Hirshfield v. Schwartz, 91 Cal. App. 4th 749 (2001) ....................................................................... 9

  In re Katrina Canal Breaches Litig., 495 F.3d 191 (5th Cir. 2007) ................................................ 3

  In re Refco, Inc. Secs. Litg., 503 F. Supp. 2d 611 (S.D.N.Y. 2007) ............................................... 8

               PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
                MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page ii
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 4 of
                                        37



  Jolley v. Chase Home Finance, LLC, 213 Cal.App.4th 872 (2013) .............................................. 16

  Kidron v. Movie Acquisition Corp., 40 Cal. App. 4th 1571 (1995) ............................................... 25

  Lazar v. Sup. Ct., 12 Cal. 4th 631 (1996) ......................................................................... 20, 23, 27

  Lenk v. Total-Western, Inc., 89 Cal. App. 4th 959 (2001) ............................................................. 27

  Marketing West, Inc. v. Sanyo Fisher (USA) Corp., 6 Cal.App.4th 603 (1992)...................... 16, 19

  Mayhugh v. County of Orange, 141 Cal. App. 3d 763 (1983) ...................................................... 25

  Mirkin v. Wasserman, 5. Cal. 4th 1082 (1993) .............................................................................. 23

  Molsbergen v. United States, 757 F.2d 1016 (9th Cir. 1985) ........................................................ 14

  Moncada v. West Coast Quartz Corp., 221 Cal.App.4th 768 (2013) ...................................... 28, 29

  Navarette v. Meyer, 237 Cal. App. 4th 1276 (2015) ...................................................................... 25
  PAE Government Services, Inc. v. MPRI, Inc., 514 F. 3d 856 (9th Cir. 2007) ............................. 14

  Pirelli Armstrong Tire Corp. Retiree Med. Benefits Trust v. Walgreen Co., 631 F3d 436 (7th Cir.

    2011) ............................................................................................................................................ 3

  Public Employees’ Retirement System v. Moody’s Investors Service, Inc., 226 Cal. App. 4th 643

    (2014)......................................................................................................................................... 16

  Range v. Douglas, 763 F.3d 573 (6th Cir. 2014) ............................................................................. 3

  Scheuer v. Rhodes, 416 U.S. 232 (1974) ........................................................................................ 7

  Service by Medallion, Inc. v. Clorox Co., 44 Cal. App. 4th 1807 (1996) ...................................... 15

  Sindell v. Abbot Laboratories, 26. Cal.3d 588 (1980) .................................................................. 25
  Small v. Fritz Companies, Inc., 30 Cal.4th 167 (2003) ..................................................... 21, 23, 29

  Smith v. City & County of San Francisco, 225 Cal. App. 3d 38 (1990) ...................................... 11

  Solano v. Ali Baba Mediterranean Grill, Inc., No. 3:15-cv-0555-G, 2015 WL 7770893 (N.D.

    Tex. Dec. 3, 2015) ..................................................................................................................... 22

  Toscano v. Green Music, 124 Cal. App. 4th 685 (2004) ................................................................. 9

  United States ex rel. Vavra v. Kellogg Brown & Root, Inc., 727 F.3d 343 (5th Cir. 2013) ............ 3

  US Ecology Inc. v. State of California, 92 Cal. App. 4th 113 (2001)............................................ 10

  Whiteley v. Philip Morris Inc., 117 CA 4th 635 (2004) ................................................................ 23

               PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
               MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page iii
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 5 of
                                        37



  Wilson v. Bailey, 8 Cal.2d 416 (1937) .......................................................................................... 10

  Statutes

  Cal. Civ. Code § 1709 ....................................................................................................... 15, 16, 21

  Cal. Civ. Code § 1711 ............................................................................................................. 21, 29

  Cal. Civ. Code §1710 ........................................................................................................ 15, 16, 27

  Cal. Code Civ. Proc. § 425.10 ........................................................................................................ 1

  Other Authorities

  McCormick, Evidence § 265 (2nd ed. 1972) ................................................................................ 14

  REST. 2D TORTS § 546 ................................................................................................................... 23
  REST. 2D TORTS §§ 525, 531 ......................................................................................................... 23

  Rules

  Fed. R. Civ. P. 8(a) ......................................................................................................................... 2

  Fed. R. Civ. P. 8(e)(2) ................................................................................................................... 14

  Fed. R. Civ. P. 9(b) ....................................................................................................................... 16

  Fed. R. Civ. P. 11(b) ....................................................................................................................... 3

  Fed. R. Civ. P. 12(b)(6)....................................................................................................... 2, 3, 7, 8




                PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
                MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page iv
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 6 of
                                        37




      I.   INTRODUCTION
           1.      This litigation arises from the abrupt closure of the now defunct professional

  football league, the Alliance of American Football (“AAF”). The AAF was founded by

  Defendant Charles “Charlie” Ebersol (“Ebersol”). Defendant AAF Players, LLC (“AAF

  Players”) conducted business as the AAF, the assets of which were wholly-owned; operated;

  and/or controlled through Ebersol’s equity and/or ownership interest in Defendants Legendary

  Field Exhibitions, LLC (“LFE”); AAF Properties, LLC (“AAF Properties”); and/or Ebersol

  Sports Media Group, Inc. (“ESMG”). See SAC Compl. at ¶¶ 3-11.

           2.      The Court should deny Dundon’s Motion with prejudice because the SAC sets

  forth sufficient factual allegations regarding Plaintiffs’ claims against Dundon. In the alternative,

  Plaintiffs respectfully further request this Court grant their Motion for Leave to File a Third

  Amended Complaint.

      I.   PROCEDURAL BACKGROUND
           3.      Plaintiffs filed the complaint (“Complaint,” Dkt. No. 1-1) in California Superior

  Court in San Francisco (the “Civil Action”). 1 The Complaint named the Alliance of American

  Football (“AAF”), Charles “Charlie” Ebersol (“Ebersol”), AAF Players, LLC (“AAF Players”),

  Legendary Field Exhibitions, LLC (“LFE”), Thomas Dundon (“Dundon”), AAF Properties, LLC

  (“AAF Properties”), and Ebersol Sports Media Group, Inc. (“ESMG”) (collectively, the
  “Defendants”). See SAC at ¶¶ 3-8.

           4.      On April 17, 2019 (the “Petition Date”), ESMG, Ebersol, AAF Players and LFE

  filed for relief pursuant to Chapter 7 of the United States Bankruptcy Code in the United States

  Bankruptcy Court for the Western District of Texas (San Antonio).

           5.      Following the Petition Date, as a result of Dundon’s continued motion practice,

  this action was eventually transferred to this Court to be conducted as an adversary proceeding.

  ///

  1
   Pursuant to California Code of Civil Procedure 425.10, a complaint sets forth “a statement of facts constituting the
  cause of action, in ordinary and concise language.”

                PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
                 MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 1
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 7 of
                                        37



         6.      On September 23, 2019, Dundon filed a Motion to Dismiss in the Western

  District. [Dkt. Nos. 3 & 4]. On October 29, 2019, Plaintiffs filed their opposition and moved for

  leave to amend their pleading with a First Amended Complaint (“FAC”). [Dkt. Nos. 22, 23 &

  24].

         7.      On November 7, 2019, the Court granted Plaintiffs leave and denied Dundon’s

  original Motion to Dismiss as moot. [Dkt. Nos. 30 and 31].

         8.      On November 22, 2019, Dundon filed his Motion to Dismiss Plaintiffs’ FAC.

  [Dkt. No. 38-40].

         9.      On December 6, 2019, Plaintiffs filed their oppositions to Dundon’s renewed

  Motion to Dismiss. [Dkt. Nos. 51 and 53].
         10.     On January 13, 2020, the Court conducted a hearing on Dundon’s renewed

  Motions to Dismiss. Following the hearing, the Court granted Dundon’s motion with prejudice

  and without leave to amend as to Count VIII (Inducing Breach of Contract). The Court also

  granted Dundon’s motion without prejudice, but granted Plaintiffs leave to amend within

  fourteen (14) calendar days from the date of the entry of the order on Dundon’s motion as to

  Counts III (Promissory Estoppel); VI (Fraud); and VII (Promissory Fraud). [Dkt. No. 81].

         11.     On February 24, 2020, Plaintiffs filed their SAC, consistent with this Court’s

  orders [Dkt. Nos. 81 and 82].

         12.     On March 9, 2020, Dundon filed his Motion, in which he continues to argue that

  Plaintiffs have failed to state a claim upon which relief can be granted.

   II.   STANDARD OF REVIEW
         13.     Federal Rule of Civil Procedure 8(a), made applicable to this proceeding by

  Bankruptcy Rule of Procedure 7008, requires a “short and plain statement of the claim showing

  that the pleader is entitled to relief…” Federal Rule of Civil Procedure 12(b)(6), made applicable

  to this proceeding by Bankruptcy Rule of Procedure 7012 (b), authorizes dismissal of a

  complaint for “failure to state a claim upon which relief can be granted.”


              PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
               MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 2
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 8 of
                                        37



          14.     In analyzing a motion to dismiss for failure to state a claim, the court “accept[s]

  ‘all well pleaded facts as true, viewing them in the light most favorable to the plaintiff.’” United

  States ex rel. Vavra v. Kellogg Brown & Root, Inc., 727 F.3d 343, 346 (5th Cir. 2013) (quoting In

  re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007)).

          15.     To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead “enough

  facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly 550 U.S.

  544, 570 (2007) (“Twombly”). Rule 8(a)(2) of the Federal Rules of Civil Procedure generally

  requires only a plausible “short and plain” statement of the plaintiff's claim, not an exposition of
  his legal argument. Skinner v. Switzer, 562 U.S. 521, 530 (2011).

          16.     A claim has facial plausibility when the plaintiff pleads factual content that allows

  the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A complaint is sufficient if it gives the defendant

  “fair notice of what the . . . claim is and the grounds upon which it rests.” Id. at 555. Twombly

  does not require heightened fact pleading of specifics, but “only enough facts to state a claim to

  relief that is plausible on its face.” Id. at 570. Generally, state substantive law and federal

  procedural law apply to state claims. Range v. Douglas, 763 F.3d 573, 580-581 (6th Cir. 2014).

          17.     Federal Rule of Civil Procedure 11(b), made applicable to this proceeding by

  Bankruptcy Rule of Procedure 9011(b), expressly permits pleading on information and belief.

  See also Pirelli Armstrong Tire Corp. Retiree Med. Benefits Trust v. Walgreen Co., 631 F3d 436,

  442 (7th Cir. 2011). In ABC Arbitrage Plaintiffs Group v. Tchuruk, 291 F.3d 336 (5th Cir. 2002),

  the Fifth Circuit held that “information and belief” allegations must be supported by other facts

  to support a probability that a person would possess the information pleaded. In Arista Records,

  LLC v. Doe 3, 604 F. App’x 110, 120 (2nd Cir. 2010), the Sixth Circuit discussed the pleading

  standards set forth in Twombly as follows: “The Twombly plausibility standard, which applies to

  all civil actions . . . does not prevent a plaintiff from pleading facts alleged upon information and

  belief . . . where the belief is based on factual information that makes the inference of culpability

  plausible . . .” (internal citations omitted).

            PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
             MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 3
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 9 of
                                        37



  III.     FACTUAL ALLEGATIONS PLED IN THE COMPLAINT

        a. The Complaint Alleges that Dundon Made Specific, False Statements, Material
           Omissions and False Promises regarding his involvement in the AAF.
           18.   Upon inception, the AAF was started by Ebersol to be a technology business, not

  a developmental football league, with the players being a necessary means to (unwittingly) prove

  the viability of the technology business. See SAC at ¶ 181. Ebersol planned to license the data
  technology to other sports leagues, sports betting outlets, and non-sports businesses. See id. at ¶

  181. Ebersol did not disclose that plan to the players. See id.

           19.   From the outset of the league to its last day, and specifically in an effort to induce

  Plaintiffs and other Class members to sign the Form Contracts with the AAF, Ebersol held out

  the AAF as a legitimate league that would provide Class members a potential path as a future

  NFL player. See SAC at ¶ 140. Ebersol’s misrepresentations and concealment of the league’s

  true purpose and long-term viability fraudulently induced Plaintiffs and other Class members to

  contract with AAF Players LLC. See SAC at ¶ 137.

           20.   In early February 2019, the AAF was encountering significant cash-flow issues.

  See SAC at ¶ 53. After the first two weeks of the AAF season, the AAF failed to pay Plaintiffs

  and other Class members two of the ten (10) equal payments due to them under the Form

  Contract. See SAC at ¶ 51. Ebersol needed to infuse the AAF with cash to meet the league’s

  commitment to Plaintiffs and other Class members or else the league was in serious jeopardy of

  folding. See SAC at ¶ 54.

           21.   Rather than be honest with Plaintiffs regarding the financial viability of the

  league, representatives and agents of the AAF disseminated information to Plaintiffs and other

  Class members that the league was not in financial jeopardy. See SAC at ¶ 52. Instead, Plaintiffs

  and other Class members were told there had been a glitch switching to a new payroll

  administrator and that the payment for the previous games would be made shortly. See Id.

  ///

  ///


             PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
              MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 4
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 10
                                      of 37



        22.     On February 14, 2019, Ebersol and Dundon agreed to a deal wherein Dundon

 committed to providing the AAF a multimillion-dollar line of credit to ensure AAF operations

 could continue following the missed payroll owed to the Plaintiffs and other Class members. See

 SAC at ¶ 56. When Dundon made his investment, Dundon knew that the AAF was experiencing

 significant cash-flow problems. See id. Further, Dundon knew that if the AAF failed to pay to

 Plaintiffs and other Class members per the contracts, the league would fold imminently. See id.

        23.     On February 19, 2019, Dundon, with knowledge of AAF’s failure to meet its

 payroll obligations, went on a media tour intending to reach and influence Plaintiffs. See SAC at

 ¶ 69. Dundon’s media campaign included a widely disseminated February 19, 2019 post-
 investment interview on a radio station in North Carolina that was later disseminated through

 national media channels. See SAC at ¶ 70. Dundon’s statements were made with the reasonable

 expectation that the statements would be heard by Plaintiffs and the other Class members. See id.

        24.     In making these false statements, Dundon’s purpose was to induce Plaintiffs and

 other Class members to stay with the AAF so that the league’s technology could continue to be

 tested long enough to test its’ viability. See SAC at ¶ 77. Dundon represented to Plaintiffs and

 other Class members that if the players continued to work for the AAF, they would get paid

 stating, “My investment will keep this thing years to years to come…it’s not a viability issue.”

 Dundon assured many years of ongoing league operations: “The [AAF] didn’t have a permanent

 solution like I provided. That’s enough money to run this league for a long time, we’re good for

 many years to come with that I just did.” See SAC at ¶ 71. Dundon continued, “there’s a

 difference between commitments and funding. They had the commitments to last a long time, but

 maybe not the money in the bank. My money is in my bank. I’m sure of it.” See SAC at ¶ 72.

        25.     Dundon’s statements regarding his “money is in the bank” and providing the

 league with a “permanent solution” were expressed in a manner implying a factual basis which

 did not exist. See SAC at ¶ 74. Dundon’s statements were made recklessly without regard for the

 representations’ truth in order to influence Plaintiffs and Class members to continue playing

 additional weeks in the AAF, further testing the viability of the AAF’s technology. See SAC at ¶

          PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
           MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 5
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 11
                                      of 37



 76.

          26.   Despite having superior knowledge and special information regarding whether or

 not “his money was in the bank” or that he provided the league “a permanent solution,” the

 image Dundon presented to Plaintiffs and other Class members was far from the truth. See SAC

 at ¶ 78. Due to his position with the league, Dundon had the ability to know the truth of his

 statements, which were, in fact, false. See SAC at ¶ 176. At no point before the league abruptly

 folded did Dundon let Plaintiffs or other Class members know that his money was not in the

 bank or that he never intended to provide the league with a permanent solution. See SAC at ¶ 78.

          27.   Finally, Dundon knew of Ebersol’s fraudulent scheme perpetrated on Plaintiffs

 and the other Class members. See SAC at ¶ 157. Dundon knew of Ebersol’s long-term plans to
 use the AAF as a technology business; it was the only reason he invested in the AAF. See SAC at

 ¶ 158. Dundon possessed an opportunity and financial motive to mislead and defraud like

 Ebersol. See SAC at ¶ 160.

          28.   With his investment in the AAF and corresponding statements designed to keep

 the sham league and proof of concept running, Dundon substantially assisted and furthered

 Ebersol in Ebersol’s scheme to prove technology rather than run a legitimate professional

 football league. See SAC at ¶ 157. Dundon agreed with Ebersol and intended to further Ebersol’s

 narrative that the AAF was an actual development league; all the while, both of them were in hot

 pursuit of the technology. See SAC at ¶ 158.

       b. Defendant Dundon’s False and Misleading Statements Caused Significant Harm to
          Plaintiffs.
          29.   Plaintiffs and other Class members were physically harmed every single time they

 played football in the AAF, whether it be by practice or games, due to the physical nature of the

 game that took a direct toll on Plaintiffs’ and other Class members’ bodies, including but not

 limited to, concussions and an increased risk of CTE continuing to present day. See SAC at ¶ 98.

 ///

 ///

            PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
             MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 6
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 12
                                      of 37



          30.   After the two weeks of the AAF season, the AAF failed to pay Plaintiffs and other

 class members two of the ten (10) equal payments due to them under the Form Contract. See

 SAC at ¶ 51. On February 18, 2019, AAF Players through Ebersol, breached the Form Contracts

 by failing to pay Plaintiffs and other Class members for the first two weeks of games. See SAC at

 ¶ 68. During this period, there was widespread knowledge within the AAF and by Dundon

 specifically that Plaintiffs and other Class members had decided that they would not continue

 playing in the AAF, absent (1) payment for the previous games and (2) an understanding that

 there was enough capital to cover the entire term of Class members’ contracts. See SAC at ¶ 67.
          31.   Despite no longer having any contractual obligation to play in the AAF

 following the league’s breach, after Plaintiffs and other Class members heard of Dundon’s

 investment and his post-investment comments regarding his personal “permanent

 solution” from multiple sources in February 2019, Plaintiffs and the other Class members

 continued to play professional football in the AAF for additional weeks beyond the league’s

 breach. See SAC at ¶ 94. Plaintiffs and other Class members did not seek alternative

 employment and residential opportunities after the league’s contractual breach because of

 Dundon’s personal assurances, representations, guarantees and conduct. See SAC at ¶ 95.

 Further, relying on Dundon’s statements, Plaintiff Northrup ruptured his ulnar collateral ligament

 during a game after Dundon’s representations. See SAC at ¶ 97.

  IV.     ARGUMENT

       a. Defendant Dundon Is Improperly Asking the Court to Determine the Ultimate
          Merits of the Case Rather than to Determine Whether a Cause of Action Has Been
          Stated.
          32.   For purposes of deciding a 12(b)(6) motion, the issue as the United States

 Supreme Court has stated, “is not whether a plaintiff will prevail in the action, but whether she is

 entitled to offer evidence in support of her claim.” Scheuer v. Rhodes, 416 U.S. 232 (1974).

 ///

 ///


            PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
             MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 7
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 13
                                      of 37



          33.    Here, Dundon seeks to short circuit this litigation and not even allow Plaintiffs’

 claims to proceed to the discovery phase. Dundon cannot secure dismissal by cherry-picking

 only those allegations susceptible to rebuttal and disregarding the remainder. In re Refco, Inc.

 Secs. Litg., 503 F. Supp. 2d 611,658 (S.D.N.Y. 2007).

          34.    Plaintiffs’ claims are supported by one hundred eighty-nine detailed, factual

 allegations and do not consist of legal conclusions that must be disregarded under the first step in

 Iqbal. Since the allegations of the forty-three-page Second Amended Complaint must be taken as

 true, Dundon cannot reasonably assert that the detailed allegations are not plausible on their face.

 Plaintiffs’ SAC alleges specific events and circumstances that, assumed to be true, raise a

 reasonable inference of actionable conduct Therefore, this case cannot be cut off at its inception

 on the theory that the facts asserted, and claims made are not plausible – when they are, in fact,

 wholly plausible if taken as true, as they must be.
          35.    In sum, this Court should deny Dundon’s Motion, as Plaintiffs have alleged

 sufficient facts against Dundon to overcome his Rule 12(b) challenge.

       b. Plaintiff Have Properly Pled Sufficient Facts to State A Claim for Promissory
          Estoppel Against Dundon.
          36.    The elements of a cause of action for promissory estoppel are (1) a promise, (2)

 the reasonable expectation by the promisor that the promise will induce reliance or forbearance,

 (3) actual reliance or forbearance, and (4) the avoidance of injustice by enforcing the promise.
 Fleet v. Bank of America N.A., 229 Cal App. 4th 1403, 1412 (2014).

          In California, under the doctrine of promissory estoppel, “A promise which the
          promisor should reasonably expect to induce action or forbearance on the part of the
          promisee or a third person and which does induce such action or forbearance is binding
          if injustice can be avoided only by enforcement of the promise. The remedy granted for
          breach may be limited as justice requires.” Promissory estoppel is “a doctrine which
          employs equitable principles to satisfy the requirement that consideration must be given
          in exchange for the promise sought to be enforced.”

 ///

 ///

            PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
             MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 8
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 14
                                      of 37




         37.     Here, Plaintiffs have pled enough facts to allow this Court to draw the reasonable

 inference that Dundon is liable for promissory fraud according to California law. The SAC

 alleges (1) Dundon made clear, unambiguous promises that were intended to reach and influence

 Plaintiffs’ and other Class members’ fears regarding the long-term viability of the AAF 2; (2)

 Dundon had the reasonable expectation that his promises would induce Plaintiffs’ reliance and

 forbearance 3; (3) Plaintiffs and other Class members actually relied and forbore on their plans to

 walk away from the AAF 4; and (4) the Plaintiffs and other Class members have suffered

 damages and the avoidance of injustice can be made by enforcing Dundon’s promise. 5

         38.     The doctrine of promissory estoppel is commonly explained as promoting the

 same purposes as the tort of misrepresentation: punishing or deterring those who mislead others

 to their detriment and compensating those who are misled. “The object of equity is to do right

 and justice. It does not wait upon precedent which exactly squares with the facts in controversy

 but will assert itself in those situations where right and justice would be defeated but for its

 intervention. It has always been the pride of courts of equity that they will so mold and adjust

 their decrees as to award substantial justice according to the requirements of the varying

 complications that may be presented to them for adjudication.” Toscano v. Green Music, 124

 Cal. App. 4th 685, 693 (2004) (quoting Hirshfield v. Schwartz, 91 Cal. App. 4th 749, 770-71

 (2001)).

         39.     In the case at bar, equity and justice will be served by compelling Dundon to

 perform all promises he made to Plaintiffs.

 ///

 ///

 ///

 2
   See SAC at ¶ 128.
 3 See SAC at ¶ 128.
 4 See SAC at ¶ 129,130.
 5 See SAC at ¶ 131.




            PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
             MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 9
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 15
                                      of 37



       i.         The SAC alleges Dundon made a clear and unambiguous promise.
         40.      “A promise is an indispensable element of the doctrine of promissory estoppel.”

 Granadino v. Wells Fargo Bank, N.A., 236 Cal. App.4th. 411, 417 (2015). A “promise” is an

 assurance that a person will or will not do something. Id.; see also Black's Law Dict. (7th ed.

 1999) pp. 1229–1230); see also US Ecology Inc. v. State of California, 92 Cal. App. 4th 113, 131

 (2001) (holding a promise as vague as a promise to use ‘best efforts’ to acquire land sufficient to

 support promissory estoppel.”).

         41.      The vital principle of promissory estoppel is that he who by his language or

 conduct leads another to do what he would not otherwise have done shall not subject such person

 to loss or injury by disappointing the expectations upon which he acted. See Garcia v. World

 Savings, FSB, 183. Cal. App. 4th 1031, 1041 (2010); Wilson v. Bailey, 8 Cal.2d 416, 423

 (1937), quoting Carpy v. Dowdell 115 Cal. 677, 687 (1897). In such a case, although no

 consideration or benefit accrues to the person making the promise, he is the author or promoter

 of the very condition of affairs which stands in his way; and when this plainly appears, it is most

 equitable that the court should say that they shall so stand. Garcia, 183. Cal. App. 4th 1041.

         42.      Defendant Dundon incorrectly argues that Plaintiffs fail to allege Dundon made a

 clear and unambiguous promise. [Dkt. 94 at p. 12]. Here, the SAC alleges Dundon knew of the

 league’s failure to make payroll and knew that if the AAF failed to make the past-due payments

 to Plaintiffs per the Form Contracts, the league would fold imminently. See SAC at ¶ 56. With

 this knowledge, Dundon went on a media tour that Dundon knew or should have known would

 reach players intending to influence Plaintiffs’ and other Class members’ fears regarding the

 long-term viability of the league. See SAC at ¶ 71.

         43.      With this knowledge, Dundon gave clear and unambiguous assurances to

 Plaintiffs and other Class members that:

               a) his “investment will keep this thing [the AAF] years to years to come…it’s not a

    viability issue.”;

               b) he, alone, provided the league a permanent solution, a permanent solution that

            PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
            MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 10
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 16
                                      of 37



       the league did not have without him;

                 c) the league was good for many years with what he just did; and

                 d) that he didn’t just commit to the league, he funded the league, he put his money in

       the bank. See SAC at ¶ 72-73, 128. (Emphasis added.)

           44.      The SAC further alleges that on February 19, 2019, Dundon knew of the league’s

 failure to make payroll, he knew of the Plaintiffs and other Class members’ desire to walk away

 from the AAF and clearly wanted to assure Plaintiffs and other Class members they should stay

 with the league and continue playing in the AAF for his own personal financial benefit when he
 gave the interview on February 19, 2019. See SAC at ¶¶ 56, 69, 78.

           45.      Therefore, Dundon’s promises are definite enough that this Court can determine

 the scope of Dundon’s duty and provide the rational basis for the assessment of Plaintiffs and

 other Class Members’ damages.

        ii.         The SAC alleges Plaintiffs and other Class members relied on Dundon’s
                    promises to their detriment.
           46.      Therefore, Dundon’s promises are definite enough that this Court can determine

 the scope of Dundon’s duty and provide the rational basis for the assessment of Plaintiffs and

 other Class Members’ damages.

           47.      Reliance must be to the person’s detriment—that the promisee made a substantial

 change in his or her position because of the promises or representations made. Henry v.

 Weinman, 157 Cal. App. 2d 360, 366-377 (1958); see also Smith v. City & County of San

 Francisco, 225 Cal. App. 3d 38, 47-48 (1990).

           48.      Promissory estoppel “applies whenever a promise which the promissor should

 reasonably expect to induce action or forbearance on the part of a promisee or a third person and

 which does induce such action or forbearance.” Aceves v. U.S. Bank, N.A.,192 Cal. App. 4th 218,

 227 (2011).

 ///

 ///

              PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
              MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 11
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 17
                                      of 37



          49.   While discussing reasonable reliance in the context of fraud cause of action,

 California courts have held “except in the rare case where the undisputed facts leave no

 reasonable difference of opinion, the question of whether a plaintiff’s reliance is reasonable is a

 question of fact. Broberg v. Guardian Life Ins. Co. of America 171 Cal.App.4th 912, 921(2009);

 See also Alliance Mortgage Co. v. Rothwell 10 Cal.4th 1226, 1239 (1995).

          50.   While Defendant Dundon tries to avert the Court’s attention to “the timing

 conundrum,” Dundon misses the forest for the trees. Plaintiffs concede they contracted with the

 AAF months before Dundon’s clear and unambiguous promises and that they had begun playing

 in the AAF before Dundon’s clear and unambiguous promises.
          51.   What Dundon fails to concede is that the SAC makes clear that Dundon seized

 control of a distressed league once he entered the picture. After the first two weeks of play

 during the AAF season, the AAF failed to pay the Plaintiffs and other Class members two

 of the (10) equal payments due to them under the Form Contract, therefore breaching their

 contracts with Plaintiffs and other Class members. See SAC at ¶ 51, 68. Despite boasting

 brashly about the AAF’s immediate success to the public, behind the scenes, the AAF was

 encountering significant cash-flow issues between February 9 and February 19, 2019. See SAC

 at ¶ 53. Within that time period, Ebersol needed to infuse the AAF with cash to meet the league’s

 commitment to Plaintiffs and other Class members or else the league was in serious jeopardy of

 folding. See SAC at ¶ 54.

          52.   During that same time period, Plaintiffs and other Class Members decided that

 they would not continue playing football in the AAF, absent (1) payment for the previous games

 and (2) an understanding that there was enough capital to cover the entire term of Class

 members’ contracts. See SAC at ¶ 67.

          53.   On February 14, 2019, Dundon agreed to provide the AAF with a multi-million-

 dollar line of credit, knowing the AAF was experiencing significant cash-flow problems and

 knowing if the AAF failed to cure the breach, the league would fold immediately. See SAC at ¶

 55-56.

            PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
            MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 12
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 18
                                      of 37



         54.    Dundon, with knowledge of AAF’s breach, went on a media tour intending to

 reach and influence Plaintiffs that the league would be viable for the long-term and to continue

 playing in the AAF. See SAC at ¶ 69. Dundon made these statements with the knowledge and

 understanding that Plaintiffs would hear them, intending to induce Plaintiffs and other Class

 members to detrimentally alter their position regarding their employment with the AAF,

 specifically that they would stay on the job. See SAC at ¶ 73,77.

         55.    After hearing of Dundon’s investment and his post-investment comments from

 multiple sources in February 2019 and but for the representations of Dundon, Plaintiffs

 continued to subject themselves to further serious risk of and actual physical harm or damage to
 their health resulting from playing professional football after the AAF violated its obligations to

 pay Plaintiffs. See SAC at ¶ 81,82, 88.

         56.    Because of Dundon’s assurances, representations, guarantees and conduct,

 Plaintiffs and other Class members refrained from seeking alternative employment and

 residential opportunities. See SAC at ¶ 95. In support of these allegations, Plaintiffs and other

 Class members cite one example of reasonable reliance on Dundon’s statements, to wit, on

 February 23, Plaintiff Northrup ruptured his ulnar collateral ligament during a game. See SAC at

 ¶ 97.

         57.    Dundon argues that because Plaintiffs and Class members were ultimately

 compensated for all the games, they played in the AAF, Dundon bears no responsibility for his

 widely disseminated statements which caused Plaintiffs and other Class members to justifiably

 rely on him for payment of the full term of their contracts. However, once the AAF missed the

 two payments to Plaintiffs, the AAF was in breach and Plaintiffs were under no contractual

 obligation to continue playing. See SAC at ¶ 68. The SAC alleges that the Plaintiffs and other

 Class members elected to continue playing in the AAF following the breach because

 Dundon’s statements led them to reasonably believe that the league would remain viable

 for the duration of their three-year contracts. See SAC at ¶ 95.

 ///

           PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
           MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 13
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 19
                                      of 37



          58.     Accordingly, Plaintiffs allege sufficient facts to claim a cause of action for

 promissory estoppel claim against Dundon under the lowered pleading requirements of Rule 8.

       iii.       Per Federal Rule of Civil Procedure 8(e)(2), Plaintiffs have properly pled
                  promissory estoppel and breach of contract as alternative legal theories.
          59.     The mere fact that a plaintiff alleges both a claim for breach of contract and

 promissory estoppel does not mean that the promissory estoppel claim must be dismissed. “[A]
 policy which permits one claim to be invoked as an admission against an alternative or

 inconsistent claim would significantly restrict, if not eliminate, the freedom to plead inconsistent

 claims provided by Rule 8(e)(2). Thus, courts have been reluctant to permit one pleading to be

 read as a judicial or evidentiary admission against an alternative or inconsistent pleading.

 Molsbergen v. United States, 757 F.2d 1016, 1019 (9th Cir. 1985); see also Douglas Equipment,

 Inc. v. Mack Trucks, Inc., 471 F.2d 222 (7th Cir.1972); Continental Insurance Co. v. Sherman,

 439 F.2d 1294 (5th Cir.1971); Giannone v. United States Steel Corp., 238 F.2d 544 (3d

 Cir.1956); McCormick, Evidence § 265 (2nd ed. 1972). Cf. Ryan v. Foster and Marshall, 556

 F.2d 460, 463 (9th Cir.1977) (plaintiffs' assertion of inconsistent and alternative claims may not
 be construed as a waiver by plaintiffs of their rights to recovery under either claim).

          60.     As noted in PAE Government Services, Inc. v. MPRI, Inc., 514 F. 3d 856, 860 (9th

 Cir. 2007), “The short of it is that there is nothing in the Federal Rules of Civil Procedure to

 prevent a party from filing successive pleadings that make inconsistent or even contradictory

 allegations. Unless there is a showing that the party acted in bad faith—a showing that can only

 be made after the party is given an opportunity to respond under the procedures of Rule 11—

 inconsistent allegations are simply not a basis for striking the pleading.” 6

 ///



 6Even
       though Plaintiffs’ breach of contract and promissory estoppel claims maybe eventually be deemed mutually
 exclusive, at this stage, the Federal Rule of Civil Procedure 8(e)(2) allows litigants to present alternative and
 inconsistent pleadings.



              PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
              MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 14
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 20
                                      of 37



        61.     Therefore, Dundon’s argument that the underlying consideration between Plaintiff

 and AAF Players bar asserting promissory estoppel against him is a red herring. “Unlike contract

 law, which enforces promises because the parties have bargained for and agreed to be bound by

 them, promissory estoppel is an ‘alternative theory of recovery’ that enforces promises because

 the promisee has justifiably and foreseeably relied on the promise and equity demands

 enforcement to avoid injustice.” Douglas E. Barnhart, Inc. v. CMC Fabricators, Inc., 211 Cal.

 App. 4th 230, 242 (2012).

        62.     Finally, Dundon incorrectly states there is no dispute in this case that the players’

 contracts were binding contract. [Dkt. 94 at p. 12]. However, the SAC alleges (1) the Form
 Contracts were breached on February 18, 2019, the day before Dundon’s statements and (2) the

 Plaintiffs and other Class members fraudulently induced into their contracts with AAF Players

 LLC, by way of Ebersol’s misrepresentations. See SAC at ¶ 68,127.

    c. Plaintiffs Have Properly Plead Sufficient Facts to State a Claim for Fraud against
       Dundon.
        63.     “A cause of action for fraud contains the following elements: : “(1) a knowingly

 false representation by the defendant; (2) an intent to deceive or induce reliance; (3) justifiable

 reliance by the plaintiff; and (4) resulting damages.” Hasso v. Hapke, 227 Cal. App. 4th 107, 127
 (2014) (quoting Service by Medallion, Inc. v. Clorox Co., 44 Cal. App. 4th 1807, 1816 (1996)).

        64.     California Civil Code § 1709 states, “one who willfully deceives another with

 intent to induce him to alter his position to his injury or risk, is liable for any damage

 which he thereby suffers. California Civil Code §1710 further defines “a deceit” as either: (1)

 the suggestion, as a fact, of that which is not true, by one who does not believe it to be true; (2)

 the assertion, as a fact, of that which is not true, by one who has no reasonable ground for

 believing it to be true; (3) the suppression of a fact, by one who is bound to disclose it, or who

 gives information of other facts which are likely to mislead for want of communication of that

 fact; or (4) promise, made without any intention of performing it. There may be liability in fraud

 for an opinion where it is expressed in a manner implying a factual basis which does not

           PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
           MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 15
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 21
                                      of 37



 exist. Jolley v. Chase Home Finance, LLC, 213 Cal.App.4th 872 (2013).

        65.     The rule has long been settled in this California that although one may be under

 no duty to speak as to a matter, “if he undertakes to do so, either voluntarily or in response to

 inquiries, he is bound not only to state truly what he tells but also not to suppress or conceal any

 facts within his knowledge which materially qualify those stated. If he speaks at all he must

 make a full and fair disclosure.” Marketing West, Inc. v. Sanyo Fisher (USA) Corp. 6

 Cal.App.4th 603, 613 (1992). When one party possesses, or assumes to possess, superior

 knowledge or special information regarding the subject matter of the representation, and the
 other party is so situated that he may reasonably rely upon such supposed superior knowledge or

 special information, a representation made by the party possessing or assuming to possess such

 knowledge or information, though it might be regarded as but the expression of an opinion if

 made by any other person, is not excused if it be false.” Public Employees’ Retirement System v.

 Moody’s Investors Service, Inc., 226 Cal. App. 4th 643, 662 (2014).

        66.     Here, even under the heightened pleading standard of Rule 9(b), the factual

 allegations in the SAC set forth sufficient facts to state a claim for relief plausible for a cause of

 action of fraud against Dundon. Under the standard set by California Civil Procedure Code §§

 1709 and 1710, Plaintiffs allege that (1) Dundon willfully deceived Plaintiffs via statements

 which were not true, (2) Dundon did not believe the statements to be true, (3) Dundon had no

 grounds for believing the statements to be true, (4) Dundon made the statements with the intent

 Plaintiffs would alter their decision to walk away from the AAF to their injury and risk of injury.

 See SAC ¶ 69-73, 85-98, 148-171.

        67.     Therefore, the SAC sets forth sufficient factual allegations to support a claim of

 fraud against Dundon.

 ///

 ///

 ///

 ///

           PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
           MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 16
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 22
                                      of 37




       i.       The SAC Pleads Sufficient Facts Regarding Who, What, When and How
        68.     Throughout the SAC, Plaintiffs allege with specificity the “who, what, when,

 where and how” regarding Dundon’s fraud against the players. Dundon, Ebersol, and their

 vehicle to commit the fraud, the AAF, are the who. See, e.g., SAC ¶¶ 4-5. The what is the AAF

 that served as a front to sign up and host the human guinea pigs (players) with a true purpose of

 vetting its prized asset, the back-end technology. Plaintiffs and the other Class members were

 never the focus of the “developmental football league,” but instead a means to prove the

 effectiveness of the technology. See SAC ¶¶ 21-29, 50. The when is March 2018 until April

 2019 specifically focusing on the two-week period between February 9, 2019 and February 19.

 See SAC ¶¶ 20, 29, 30, 31,49-68, 99-106. The where is North Carolina, the internet, the

 airwaves, AAF headquarters in San Francisco, the AAF locker rooms, AAF stadiums and AAF

 cities. See SAC ¶¶ 6-8, 70, 80-81.

        69.     The how is widely described in the SAC: the AAF was never intended to be a

 developmental football league; rather the plan was to license the data technology to other sports

 leagues, sports betting outlets, and non-sports business. See SAC ¶¶ 21, 24. However, to do so,

 the AAF, Ebersol, and later Dundon needed Plaintiffs and the other Class members to test the

 technology’s efficiencies and thereby increase its value. See SAC ¶¶ 47,77-78, 142,150, 157.

        70.     Between February 9 and February 19, 2019, the AAF was suffering from a major
 cash flow issue and the league failed to make two payments owed to the Plaintiffs and other

 Class members. See SAC ¶¶ 54, 68. During this same time period, Plaintiffs and other Class

 Members decided they would not continue playing football in the AAF, absent (1) payment for

 the previous games and (2) an understanding that there was enough capital to cover the entire

 term of Class members’ contracts. See SAC ¶ 67.

        71.     Not coincidentally, needing moment of need to keep the guinea pigs in the pen,

 Ebersol and Dundon hit the airwaves/internet/player and staff rumor mills to announce an

 alleged deal wherein Dundon committed to providing the AAF with a multi-million-dollar line of


            PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
            MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 17
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 23
                                      of 37



 credit to allegedly ensure AAF operations. See SAC ¶ 55. In other words, the timing alone of

 Dundon’s and Ebersol’s statements, when considered against the backdrop of the overall scheme,

 support Plaintiffs’ claims of fraud.

        72.     When Dundon made his investment, Dundon knew the AAF was a technology

 business and not a legitimate football league. Dundon invested due to the technology’s potential

 applicability to Dundon’s NHL team, which utilized a similar technology as the AAF. See SAC

 ¶¶ 55-63.

        73.     Dundon incorrectly argues that there are no allegations contained with the SAC

 that Dundon knew of Plaintiffs’ intent to walk away from the AAF absent assurances of financial

 viability. [Dkt. 94 at p. 19]. The SAC alleges when Dundon made his investment he knew if the
 AAF failed to pay Plaintiffs and other Class members per the Form Contracts, the league would

 fold imminently. See SAC at ¶ 55-56.

        74.     On February 19, 2019, Dundon, with knowledge of the AAF’s failure to meet its

 payroll obligations, went on a media tour intending to reach and influence Plaintiffs and other

 Class members not to walk away from the AAF, which would allow Dundon and Ebersol to

 continue proving the technology concept. See SAC ¶ ¶ 69-73. In a February 19, 2019, post-

 investment interview disseminated through national media channels that Dundon knew and had

 the reasonable expectation would be heard by Plaintiffs and other Class Members, Dundon

 implied that if the players continued to work for the AAF, they would get paid, stating “My

 investment will keep this things years to years to come…it’s not a viability issue.” See id.

        75.     Dundon assured many years of ongoing league operations: “[The AAF] didn’t

 have a permanent solution like I provided. That’s enough money to run this league for a long

 time, we’re good for many years to come with what I just did.” See id. Dundon continued to

 make representations like “[t]here’s a difference between commitments and funding. They had

 the commitments to last a long time, but maybe not the money in the bank. My money is in my

 bank. I’m sure of it. The amount of money they (AAF) needed for Thursday wasn’t an amount

 of money that would have taken the league down. You could make me feel really good… but the

             PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
             MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 18
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 24
                                      of 37



 truth is, they had other people, they were talking.” See id.

        76.     These statements are not regarding some event in the future like Dundon argues.

 [Dkt. 94 at p. 18]. Dundon did not state he will provide a permanent solution for the AAF

 sometime in the future. Nor does he say he will put his money in the bank at some time in the

 future. And his thinly veiled attempt to be humble suggests he knew those who believed what he

 was saying would be impressed by Dundon’s actions of saving a newly formed league to which,

 as television ratings made clear, the public had taken an immediate liking.

        77.     The statements alleged are clear about the past and the present, Dundon states, “I
 provided” and “my money is in my bank.” To believe Dundon’s explanation that his statement

 that the AAF didn’t have a permanent solution like he provided was regarding some future event

 would be afront to grade school grammar teachers everywhere as it is clear that the past tense of

 a regular verb, like “provide”, is “provided.”

        78.     Despite having superior knowledge and special information regarding whether

 “his money [was] in the bank” or he provided the league “a permanent solution,” the image

 Dundon presented to Plaintiffs and other Class members was far from the truth. See SAC ¶ 78.

 As required by Marketing West, Inc v. Sanyo Fisher, once Dundon responded to inquiries about

 his investment in the AAF, he was bound not only to state truly what he says but also not to

 suppress or conceal any facts within his knowledge which would materially qualify those he

 stated. Once, Dundon spoke, he was required by California law, to make a full and fair

 disclosure.

        79.     At no point before the league abruptly folding did Dundon let Plaintiffs or other

 Class members know that his money was not in the bank or that he never intended to provide the

 league with a permanent funding solution. See id. Instead, Dundon’s statements furthered the

 narrative the AAF was a legitimate, stable developmental football league. All the while, his true

 purpose was to increase the value of the AAF’s technology (for his own benefit and that of those

 he was working in concert with) through the proof of concept the players were providing. See id.

 ///

           PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
           MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 19
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 25
                                      of 37



             80.   Dundon argues that because Plaintiffs and Class members were ultimately

 compensated for all the games Plaintiffs played in the AAF, he bears no responsibility for his

 statements. However, the SAC alleges if Plaintiffs and other Class members knew that they

 would only be paid through the premature end of the first season, they would have sought

 other employment and residential opportunities following the breach and would not have

 risked their health. See SAC at ¶ 67, 94-97. Plaintiffs and Class members did not sign a week to

 week contract with the league, the long-term security and length of their contracts was a material

 factor in their decision to sign with the AAF. See SAC at ¶ 20, 30,31.
             81.   The SAC sets forth the who, what, when, where and how of Dundon’s fraud

 perpetuated against Plaintiffs.

       ii.         The SAC pleads Dundon knew the statements to be false when he made
                   them.
             82.   Dundon incorrectly represents to this Court there are no allegations in the SAC

 that Dundon knew the statements to be false when he made them. [Dkt. 94 at p. 18].The law is

 that a defendant must know the statement is false or act with reckless disregard of its truth or

 falsity. Lazar v. Sup. Ct., 12 Cal. 4th 631, 638 (1996). Here, there are over five allegations
 Dundon knew his statements to be false when he made them contained within the SAC. In

 paragraph 69, Plaintiffs allege Dundon continually made knowingly false promises that he

 personally had provided the AAF a permanent financial solution. In Paragraph 176, Plaintiffs

 allege that due to his position with the AAF, Dundon had the ability to know the truth of his

 statements, which were in fact false.

             83.   Further, the SAC alleges Dundon’s representations were made recklessly without

 regard for the representations’ truth in order to influence Plaintiffs and other Class members to

 continue playing additional weeks in the AAF, further testing the viability of the AAF’s

 technology for the gain of Dundon and others but to the detriment of the players. See SAC at ¶¶

 76,152.

 ///

               PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
               MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 20
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 26
                                      of 37



      iii.        The SAC Pleads Dundon Directed Statements to Plaintiffs
            84.   Next, Dundon incorrectly asserts there is no allegation Dundon directed his

 statements to any of the Plaintiffs. [Dkt. 94 at p. 18]. It is not required that Dundon have spoken

 directly to Plaintiffs. Fraud can be perpetuated by any means of communication intended to reach

 and influence the recipient. Small v. Fritz Companies, Inc., 30 Cal.4th 167 (2003). Further,

 California Civil Code § 1711 states “one who practices a deceit with the intent to defraud the

 public, or a particular class of persons, is deemed to have intended to defraud every individual in

 that class, who is actually misled by the deceit.”

            85.   Here, the SAC alleges that on February 19, 2019, Dundon, with knowledge of the

 AAF’s failure to meet its payroll obligations, went on a media tour intending to reach and

 influence Plaintiffs. See SAC at ¶ 69. Dundon’s media campaign included a widely disseminated

 February 19, 2019 post-investment interview on a radio station in North Carolina that was later

 disseminated through the national media channels that Dundon knew or should have known

 would reach the players. See SAC at ¶ 70. Further, the SAC alleges Dundon’s statements were

 made with the reasonable expectation that the statements would be heard by Plaintiffs and the

 other Class members and that Dundon’s statements were made with the knowledge and

 understanding that Plaintiffs and other Class members would hear them. See SAC at ¶ 73.

      iv.         The SAC Pleads Sufficient Facts to Infer Dundon’s “Intent” to Commit
                  Fraud
            86.   In an attempt to play both sides of the fence, Dundon argues there is no allegation

 Dundon intended to defraud Plaintiffs and then argues “Plaintiffs’ allegations as to Dundon’s

 alleged true motivation in the league for its technology is irrelevant.” [Dkt. 94 at pp. 18-19].

 Either there are no allegations of Dundon’s intent, or the allegations are irrelevant, it cannot be

 both.

            87.   Defendant must intend to induce the other party to act in reliance on the false

 information. California Civil Code. §1709. The relevant intent is to induce reliance, not to

 deceive. Small v. Fritz Cos., Inc., 30 C. 4th 167, 173-174 (2003). Fraudulent intent is an issue for


              PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
              MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 21
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 27
                                      of 37



 the trier of fact to decide. Beckwith v. Dahl, 205 Cal. App. 4th 1039, 1061 (2012).

         88.     Although the defendant’s knowledge and intent may be alleged generally, simply

 alleging that Defendants possess fraudulent intent will not satisfy Rule 9(b). Dorsey v. Portfolio

 v. Portfolio Equities, Inc., 540 F.3d 333, 339 (5th Cir. 2008). “The factual background adequate

 for an inference of fraudulent intent can be satisfied by alleging facts that show the defendant’s

 motive.” Solano v. Ali Baba Mediterranean Grill, Inc., No. 3:15-cv-0555-G, 2015 WL 7770893

 at *3 (N.D. Tex. Dec. 3, 2015).

         89.     Here, the SAC alleges Dundon made the statements with the intent to induce

 Plaintiffs’ reliance and to quell Plaintiffs and other Class members’ fears regarding the long-term
 viability of the league. See SAC at ¶¶ 69-73. The SAC further alleges Dundon’s statements were

 made intending to influence Plaintiffs’ and other Class members’ decision to continue playing in

 the AAF versus quitting due to nonpayment. Id. Specifically, the SAC alleges Dundon’s

 misrepresentations were designed to induce Plaintiffs to detrimentally alter their employment

 with the AAF to further Dundon’s and Ebersol’s scheme to keep the players in the league long

 enough to have proof of concept. See SAC at ¶ 77. The timing of Dundon’s statements alone

 suggests his intent, along with the abrupt closure of the league, despite its positive ratings and

 positive trajectory.

         90.     Further, the SAC gives the Court adequate factual background to infer fraudulent

 intent by illustrating Dundon’s motive. Dundon possessed an opportunity and financial motive to

 mislead and defraud. See SAC at ¶ 160. Dundon is the majority owner of the Carolina Hurricanes

 of the National Hockey League, an exclusive league of 31 franchises. See id. Just six weeks

 following the AAF and MGM’s historic deal to license the underlying technology to MGM,

 MGM and the National Hockey League announced a deal for the NHL to provide MGM access

 to the league’s cutting-edge data that would unlock “innovative interactive fan engagement and

 betting opportunities.” See id. The NHL and the AAF used similar player tracking technology

 that captured data, but the AAF’s application took it a step further as it was a data capture

 manifestation device that allowed the data to be delivered off the field of play instantaneously to

           PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
           MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 22
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 28
                                      of 37



 users. See id. Owning the AAF allowed Dundon to financially benefit by controlling its

 underlying technology and possibly controlling the market regarding the NHL and all future

 applications of the technology. See id.

        91.     Therefore, the SAC includes sufficient facts to infer Dundon intended to defraud

 Plaintiffs and the other Class members and to induce their reliance.

      v.        Plaintiffs Relied on Dundon’s Statements to their Detriment.
        92.     Therefore, the SAC sets forth sufficient factual allegations to support a claim of

 fraud against Dundon.
        93.     Actual reliance is shown if the misrepresentation substantially influences

 plaintiff’s decision to act. Whiteley v. Philip Morris Inc., 117 CA 4th 635, 678 (2004). The

 misrepresentation need not be the only, or even the predominant or decisive factor driving

 plaintiff’s action. Id. A plaintiff’s decision not to do something may satisfy the reliance element.

 Small v. Fritz Cos., 30 C. 4th at 174 (citing REST. 2D TORTS §§ 525, 531). In cases involving

 concealment, the plaintiff must prove that, had the suppressed facts been disclosed, plaintiff

 would have acted differently. Mirkin v. Wasserman, 5. Cal. 4th 1082, 1093 (1993) (citing REST.

 2D TORTS § 546).

        94.     Whether a plaintiff justifiably relied is judged subjectively, not by a hypothetical

 “reasonable person” standard. Blankenheim v. E.F. Hutton & Co., Inc., 217 Cal.App.3d 1463,
 1474 (1990). “Except in the rare case where the undisputed facts leave no reasonable difference

 of opinion, the question of whether a plaintiff’s reliance is reasonable is a question of fact.

 Broberg v. Guardian Life Ins. Co. of America 171 Cal.App.4th 912, 921 (2009); See also

 Alliance Mortgage Co. v. Rothwell 10 Cal.4th 1226, 1239 (1995).

        95.     In Lazar v. Superior Court, 12 Cal. 4th 631, 638 (1996), the court held,

           a person who accepts at-will employment must decide to accept the inherent risk
           that such employment will be terminated without recourse, or that the terms of
           employment that led to acceptance of employment may be changed, a person has a
           legally protectable right to assess the risk of termination or change free of
           fraudulent misrepresentation or concealment of known factors that affect the

           PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
           MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 23
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 29
                                      of 37



          probability that employment will be terminated or its terms changed. Otherwise
          stated, a person who must decide whether to accept or continue employment should
          not be expected to accept the risk that adverse changes in the terms of employment
          are even though substantially likely to occur for reasons already known to the
          employer.
        96.     Here, Plaintiffs allege despite no longer having any contractual obligation to

 play in the AAF following the league’s breach, after Plaintiffs and other Class members

 heard of Dundon’s investment and his post-investment comments regarding his personal

 “permanent solution” from multiple sources in February 2019, Plaintiffs and the other

 Class members continued to play professional football in the AAF for additional weeks
 beyond the league’s breach at risk of their physical health. See SAC at ¶ 94. In support of

 these allegations, Plaintiffs and other Class members cite one example of reasonable reliance on

 Dundon’s statements, to wit, on February 23, Plaintiff Northrup ruptured his ulnar collateral

 ligament during a game. See SAC at ¶ 97.

        97.     Further, relying on Dundon’s personal assurances, representations,

 guarantees and conduct after the league’s contractual breach, Plaintiffs and other Class

 members refrained from seeking alternative employment and residential opportunities. See

 SAC at ¶ 95.

        98.     Had Plaintiffs and Class members known of Ebersol’s original scheme, which

 Defendant Dundon substantially furthered and assisted, Plaintiffs would not have foregone other

 financial opportunities and would not have subjected themselves to serious risk of physical har

 and actual physical harm. See SAC at ¶ 85. Had they known Dundon’s intent was to fraudulently,

 deceptively, and pretextually acquire underlying Ebersol’s fraudulently acquired intellectual

 property and/or technology from the league and then cease league operations, they would not

 have played in the additional weeks of the AAF, they would have sought other employment

 opportunities. See SAC at ¶ 166.

        99.     The SAC sets forth sufficient factual allegations regarding reliance on Dundon’s

 investment comments.

 ///

          PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
          MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 24
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 30
                                      of 37



      vi.       If any claim for fraud or promissory fraud is held viable against Ebersol, the
                SAC pleads enough facts to state that Dundon was Ebersol’s co-conspirator
                and aided and abetted Ebersol’s fraud.
        100.    To support a conspiracy claim, a plaintiff must allege these elements: (1) the

 formation and operation of the conspiracy, (2) wrongful conduct to further the conspiracy, and

 (3) damages arising from the wrongful conduct. AREA II Cases, 216 Cal. App. 4th 1004,

 1021(2013).

         101.   The basis for civil conspiracy is the formation of a group of two or more persons

 who have agreed to a common plan or design to commit a tortious act. The conspiring defendants

 must also actually know that a tort is planned and concur in the tortious scheme with knowledge

 of its unlawful purpose. Kidron v. Movie Acquisition Corp., 40 Cal. App. 4th 1571, 1582 (1995).

         102.   In Sindell v. Abbot Laboratories, 26. Cal.3d 588, 605 (1980), the California

 Supreme Court determined whether a complaint stated a cause of action under Section 876 of the

 Restatement Second of Torts, and explained that “those who, in pursuance of a common plan or

 design to commit a tortious act, actively take part in it, or further it by cooperation or request, or

 who lend aid or encouragement to the wrongdoer, or ratify and adopt his acts done for their

 benefit, are equally liable with him.”
         103.   Express agreement is not necessary, and all that is required is that there be a tacit

 understanding. Navarette v. Meyer, 237 Cal. App. 4th 1276, 1286 (2015); see also Mayhugh v.

 County of Orange, 141 Cal. App. 3d 763, 768 (1983) (“civil liability of aiding and abetting

 commission of a tort has no overlaid requirement of an independent duty but focuses on whether

 a defendant knowingly gave substantial assistance to someone who performed “wrongful

 conduct.”).

         104.   Here, the SAC alleges that from the inception of the league, Ebersol, through the

 AAF, planned to use the AAF as an avenue to license the data technology of the league to other

 sports leagues, sports betting outlets, and non-sports businesses and had no intention of operating

 a legitimate developmental football league. See SAC at ¶ 23. From the beginning of the league,

 the AAF needed players to test the application’s efficiency. Id.

            PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
            MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 25
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 31
                                      of 37



        105.    In an effort to induce Plaintiffs and other Class members to sign Form Contracts

 with the AAF and to continue playing in the AAF, Ebersol held out the AAF as a legitimate

 league that would provide each Plaintiff and Class member a potential path as a future NFL

 player. See SAC at ¶ 140. Despite these representations to Plaintiffs and other Class members,

 Ebersol knew the true purpose of the league was always a technology business whose prized

 asset was the back-end technology and that the players were not the focus but instead a means to

 prove the effectiveness of the technology. See SAC at ¶ 142.

        106.    The SAC alleges Dundon knew of, participated in, and furthered Ebersol’s

 fraudulent scheme perpetrated on Plaintiffs and the other Class members. See SAC at ¶ 181.
 Specifically, Dundon knew the AAF was a technology business and not a legitimate football

 league. See SAC at ¶ 58. With Dundon’s alleged long-term (and actual short-term) investment in

 the AAF and corresponding statements, Dundon substantially assisted Ebersol in Ebersol’s plan

 to use the AAF as a technology business rather than a professional football league. See id.

        107.    Defendant Dundon knew of and took specific steps to further Ebersol’s plans to

 use the AAF as a technology business, including furthering Ebersol’s false narrative that the

 AAF was an actual developmental league. See id. With his investment in the AAF, Dundon

 engaged in, co-conspired, and aided and abetted Ebersol’s fraudulent scheme of masking the

 AAF as a developmental football league when in reality it was always a technology business

 established to use players as lab rats to test the technology. See SAC at ¶ 62.

        108.    Dundon’s comments were misrepresentations/concealed material facts and were

 designed to induce Plaintiffs and other Class members to detrimentally alter their position

 regarding their employment with the AAF to further Dundon’s and Ebersol’s scheme to keep the

 players in the league long enough to have proof of concept. See SAC at ¶ 77. As a result,

 Plaintiffs were wrongfully harmed. See SAC at ¶¶ 85-98.

        109.    Therefore, to the extent a cause of action for fraud is viable against Ebersol,

 Dundon’s motion to dismiss should be denied; Dundon co-conspired, aided, abetted and co-

 conspired with Ebersol to defraud Plaintiffs and other Class members.

           PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
           MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 26
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 32
                                      of 37



       d. The SAC Pleads Sufficient Facts to State a Claim for Promissory Fraud against
          Dundon.
          110.   “The elements of promissory fraud (i.e., of fraud or deceit based on a promise

 made without any intention of performing it) are: (1) a promise made regarding a material fact

 without any intention of performing it; (2) the existence of the intent not to perform at the time

 the promise was made; (3) intent to deceive or induce the promisee to enter into a transaction; (4)

 reasonable reliance by the promisee; (5) nonperformance by the party making the promise; and

 (6) resulting damage to the promise.” Behnke v. State Farm General Ins. Co., 196 Cal. App.

 1443, 1453 (2011). One of the definitions of “a deceit” under California Civil Code § 1710 states

 a “promise, made without any intention of performing it.”

          111.   In Lazar v. Superior Court, 12 Cal.4th 631, 638 (1996), a plaintiff, who had been

 terminated from a management position with the defendant/employer, sued, alleging, among

 other claims, that defendant had induced him to relocate from New York to Los Angeles with his

 family, and to relinquish a secure job as the president of the family company where he had

 worked all of his life, based on verbal representations of continued employment, the company’s

 strong financial base, and pay raises, all of which were false and which defendant’s agents knew

 to be false when making them. The court further held that a claim for promissory fraud does not

 depend upon whether the defendant’s promises were ultimately enforceable as a contract because

 tort actions may lie even by at-will employees. Id. at 639; see also Lenk v. Total-Western, Inc.,
 89 Cal. App. 4th 959 (2001) (misrepresentations related to the financial stability of a company,

 the company’s future plans to relocate its operations, and the job applicant’s promotion in the

 corporate ranks were enough to state a cause of action for promissory fraud).

          112.   Like in Lazar, Plaintiffs here forwent other financial opportunities, risked

 physical harm and actually damaged their health based in part on Dundon’s verbal

 representations of the AAF strong financial base, the security of his investment, and the fact that

 his money was in the bank. See SAC ¶¶ 85-98.

 ///


            PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
            MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 27
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 33
                                      of 37



        113.    Moncada v. West Coast Quartz Corp., 221 Cal.App.4th 768 (2013), involved a

 claim by former employees of a company against both the employing entity and its former

 owners in their individual capacity. The owners were in the process of selling the business and

 wanted the employees to keep working until the completion of the sale. To that end, the owners

 repeatedly represented to the employees that so long as they continued to remain working for the

 company, they would be paid a retirement bonus. Plaintiffs alleged that in reliance on these

 representations, they remained on the job and did not seek alternative employment. Following

 the sale, the owners did not pay the bonus. The employees thereafter brought a series of causes of

 action against the owners, including causes of actions for promissory fraud, and promissory

 estoppel. The trial court sustained demurrers to these and other causes of action. The court of
 appeal reversed as to the claims for breach of contract, fraud, and promissory estoppel.

        114.    With respect to the fraud count the appellate court explained,

    Plaintiffs’ allegations, if true, would establish all the elements of promissory fraud. ...,
    plaintiffs allege that, in order to induce them to continue to work... until the company sold,
    defendants intentionally represented to plaintiffs that defendants would pay plaintiffs a bonus
    at the time of the sale that would be sufficient for plaintiffs to retire. Plaintiffs further allege
    that defendants’ representations were false, in that defendants intended to pay them a
    nominal bonus (or no bonus at all) at the time of sale. Plaintiffs allege they justifiably relied
    on the representations, because defendants repeatedly assured them of the bonus. Plaintiffs
    further allege they did not seek alternative employment or residential opportunities and
    remained at West Coast because of the promise of the bonus. These allegations adequately
    state a cause of action for promissory fraud as traditionally understood.

        115.    This Court has distinguished Moncada from the case at bar because (1) the

 representations made in Moncada were made directly from the employer to the employees in

 Moncada and (2) the Defendants in Moncada were the direct employers of the employees in

 Moncada. However, the allegations contained within the SAC are factually similar to those

 alleged in Moncada.

        116.    To address this Court’s first concern that unlike the misrepresentations in

 Moncada Dundon’s comments were not made directly to Plaintiffs, California law does not

 require that Dundon have spoken directly to Plaintiffs. Fraud can be perpetuated by any means of

          PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
          MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 28
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 34
                                      of 37



 communication intended to reach and influence the recipient. Small v. Fritz Companies, Inc, 30

 Cal.4th 167 (2003); See also California Civil Procedure Code § 1711.

        117.    To address this Court’s second concern that Dundon was not the direct employer

 of Plaintiffs, Plaintiffs note that the Moncada court held that the Moncada plaintiffs’ cause of

 action for promissory fraud was sufficient to support a promissory fraud claim against the

 individual owners of the company. Further, to maintain a tort claim against a corporation’s

 board member in his personal capacity, a plaintiff must show that the individual specifically

 authorized, directed or participated in the allegedly tortious conduct. Frances T. v. Village Green

 Owners Assn., 42 Cal.3d 490, 508 (1986). Here, Dundon had assumed control of the AAF as
 chairman of the board at the time he made his knowingly false statements on the radio waves on

 February 19, 2019. See SAC ¶ 64,69.

        118.    The factual allegations in Plaintiffs’ SAC set forth sufficient facts to state a claim

 to relief for false promises (also known as promissory fraud) against Dundon. For many of the

 same reasons in the above analysis for fraud and promissory estoppel, the SAC alleges that

 Dundon made promises that he personally had provided the AAF a permanent financial solution

 inferring like in Moncada, so long as Plaintiffs show up to work, they would receive the benefits

 of their contract (i.e. payment for the entire 3 year term). See SAC ¶ 175. When Dundon made

 his promises, Dundon had no intention of performing because he was after the technology

 business being propped up as if it was a legitimate football league. See SAC ¶ 180. Dundon made

 knowingly false misrepresentations to induce Plaintiffs and other Class members to detrimentally

 alter their position regarding their employment with the AAF, specifically like in Moncada, that

 they do not seek alternative employment opportunities. See SAC at ¶ 77. After the missed

 payroll, Plaintiffs made a justified substantial change of position by act and forbearance in

 reliance on Dundon’s representations. See SAC at ¶¶ 85-98. Dundon did not provide the league a

 permanent solution like he promised, as Dundon caused the league to end prematurely on April

 2, 2019. See SAC at ¶ 99. As a result, Plaintiffs and other Class members were substantially

 harmed by playing football in the AAF, including but not limited to concussions, an increased

           PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
           MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 29
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 35
                                      of 37



 risk of CTE, and foregone opportunities of other employment. See SAC at ¶ 98.

        119.    Therefore, the SAC sets forth sufficient factual allegations to support a claim of

 promissory fraud against Dundon.

   V.   LEAVE TO AMEND TO FILE THE THIRD AMENDED COMPLAINT
        120.    The Court should deny Dundon’s Motion for all the foregoing reasons, but in an

 abundance of caution, if the Court considers the Motion to have merit, Plaintiffs respectfully

 request leave to amend their pleadings.

  VI.   CONCLUSION
        121.    For all these reasons, Plaintiffs respectfully request the Court deny Dundon’s

 Motion in its entirety.

 ///

 ///

 ///

 ///

 ///

 ///

 ///

 ///
 ///

 ///

 ///

 ///

 ///

 ///

 ///

 ///


           PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
           MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 30
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 36
                                      of 37



 Dated: March 30, 2020
                                           Respectfully submitted,

                                           /s/ Jonathon Farahi, Esq._________

                                           Boris Treyzon (CA SBN 18893)
                                           Jonathon Farahi (CA SBN 324316)

                                           Abir Cohen Treyzon Salo, LLP
                                           16001 Ventura Boulevard, Suite 200
                                           Encino, California 91436
                                           Phone: (424) 288-4367
                                           Fax: (424) 288-4368
                                           btreyzon@actslaw.com
                                           jfarahi@actslaw.com

                                           -and-

                                           Katharine Battaia Clark
                                           Texas State Bar No. 24046712

                                           Nicole L. Williams
                                           Texas State Bar No. 24041784

                                           Thompson Coburn LLP
                                           1919 McKinney Avenue, Suite100
                                           Dallas, Texas 75201
                                           Phone: (972) 629-7100
                                           Fax: (972) 629-7171
                                           KClark@ThompsonCoburn.com
                                           NWilliams@ThompsonCoburn.com

                                           COUNSEL FOR PLAINTIFFS COLTON
                                           SCHMIDT AND REGGIE NORTHRUP,
                                           INDIVIDUALLY AND ON BEHALF OF
                                           OTHERS SIMILARLY SITUATED




         PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
         MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 31
19-05053-cag Doc#106 Filed 03/30/20 Entered 03/30/20 17:48:03 Main Document Pg 37
                                      of 37



                                CERTIFICATE OF SERVICE
         I hereby certify that, on the 30th day of March, 2020, a true and correct copy of the

 foregoing pleading has been served electronically via the Court’s ECF filing system on those

 parties who receive notice from that system, with a courtesy copy by email to the below service

 list.
         AFF Players, LLC                           AAF Properties, LLC
         c/o Randolph N. Osherow, Esq.              c/o Randolph N. Osherow, Esq.
         342 W. Woodlawn Avenue, Suite 100          342 W. Woodlawn Avenue, Suite 100
         San Antonio, TX 78212                      San Antonio, TX 78212
         rosherow@hotmail.com                       rosherow@hotmail.com

         Ebersol Sports Media Group, Inc.           Legendary Field Exhibitions, LLC
         c/o Randolph N. Osherow, Esq.              c/o Randolph N. Osherow, Esq.
         342 W. Woodlawn Avenue, Suite 100          342 W. Woodlawn Avenue, Suite 100
         San Antonio, TX 78212                      San Antonio, TX 78212
         rosherow@hotmail.com                       rosherow@hotmail.com

         Randolph N. Osherow, Esq.                  Brian S. Engel, Esq.
         342 W. Woodlawn Avenue, Suite 100          Barrett Daffin Frappier Turner & Engel
         San Antonio, TX 78212                      3809 Juniper Trace, Suite 205
         rosherow@hotmail.com                       Austin, TX 78738
                                                    brianen@bdfgroup.com

         Jeffrey S. Lowenstein, Esq.                Jason I. Bluver, Esq.
         Alana K. Ackels, Esq.                      Leila S. Narvid, Esq.
         Brent D. Hockaday, Esq.                    Payne & Fears LLP
         Brent A. Turman, Esq.                      235 Pine Street, Suite 1175
         Bell Nunnally & Martin                     San Francisco, CA 94104
         2323 Ross Avenue, Suite 1900               jjib@paynefears.com
         Dallas, TX 75201                           ln@paynefears.com
         jlowenstein@bellnunnally.com
         aackels@bellnunnally.com
         bhockaday@bellnunnally.com
         bturman@bellnunnally.com

         William N. Radford, Esq.
         Aaron B. Michelsohn, Esq.
         Thompson, Coe, Cousins & Irons, LLP
         700 N. Pearl Street, 25th Floor
         Dallas, TX 75201-2832
         wradford@thompsoncoe.com
         amichelsohn@thompsoncoe.com
                                                           /s/ Jonathon Farahi, Esq._________
                                                           Jonathon Farahi (CA SBN 324316)

           PLAINTIFFS’ OPPOSITION TO DEFENDANT THOMAS DUNDON’S
           MOTION TO DISMISS SECOND AMENDED COMPLAINT – Page 32
